Case: 4:18-cr-00975-CDP Doc. #: 415 Filed: 05/06/21 Page: 1 of 2 PageID #: 2582




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       No. S1-4:18 CR 975 CDP
                                              )
DUSTIN BOONE, and                             )
CHRISTOPER MYERS,                             )
                                              )
       Defendants.                            )

       MOTION FOR LEAVE TO FILE SEALED, REDACTED AND OVERSIZED
                              DOCUMENT

       COMES NOW, the United States of America, by and through Sayler A. Fleming, United

States Attorney for the Eastern District of Missouri, and Robert F. Livergood and Carrie Costantin,

Assistant United States Attorneys for said District, and requests leave to file under seal an

oversized document. The Government seeks leave to file its “Notice of Intent to Use Additional

Inextricably Intertwined Evidence and/or Rule 404(b) Evidence, and Motion. . . .” (hereinafter,

Notice) under seal because it contains information requiring a court order to release, and it exceeds

fifteen pages because the document contains text messages that the Government seeks to introduce

under this Notice, and the bases for admitting the document. The Government has filed a redacted

Notice as an attachment hereto.

                                                  Respectfully submitted,

                                                  SAYLER A. FLEMING
                                                  United States Attorney
                                                   /s/ Robert F. Livergood
                                                  ROBERT F. LIVERGOOD, #35432MO
                                                  CARRIE COSTANTIN #35925
                                                  Assistant United States Attorneys
                                                  111 S. 10th Street, Rm. 20.333
                                                  St. Louis, Missouri 63102
                                                  1
Case: 4:18-cr-00975-CDP Doc. #: 415 Filed: 05/06/21 Page: 2 of 2 PageID #: 2583




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2021, the foregoing was filed electronically with the Clerk

to be served by operation of the Court’s electronic filing upon the following:

Patrick S. Kilgore
Attorney for Dustin Boone
1015 Locust
Suite 914
St. Louis, MO 63101
Email: patrick@patrickkilgorelaw.com; and

N. Scott Rosenblum
Attorney for Christopher Myers
120 S. Central Ave.
Suite 130
Clayton, MO 63105
Email: srosenblum@rsflawfirm.com.



                                             /s/Robert F. Livergood
                                             ROBERT F. LIVERGOOD, #35432MO
                                             Assistant United States Attorney




                                                2
